                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 1 of 8



CHAD C. SPRAKER
Assistant U.S. Attorney
U.S. Attorney=s Office
901 Front Street, Suite 1100
Helena, Montana 59626
Phone: (406) 457-5270
FAX: (406) 457-5130
Email: chad.spraker@usdoj.gov

MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney=s Office
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 247- 4667
FAX: (406) 657- 6058
Email Address: mark.smith3@usdoj.gov

ATTORNEYS FOR DEFENDANT
United States of America

                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MONTANA
                                         HELENA DIVISION

  MONTANA ENVIRONMENTAL
  INFORMATION CENTER,                                       CV 20-29-H-SEH

                                           Plaintiff,
                                                            UNITED STATES’ ANSWER
                   vs.

  UNITED STATES DEPARTMENT
  OF ENERGY,

                                           Defendant.


                                                        1
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 2 of 8



            The United States Department of Energy (DOE) hereby answers the

Complaint in the above-captioned matter. The paragraph numbers below

correspond to the numbered paragraphs of the Complaint.

            1. The allegations in paragraph 1 consist of Plaintiff’s characterization of

itself and its case, and require no response. The United States denies for lack of

knowledge the allegations pertaining to Plaintiff’s organization, and whether the

records sought support any particular efforts.

            2. Defendant admits the first sentence of paragraph 2. The allegations in

the second sentence contain legal conclusions, which require no response. To the

extent a further response may be deemed required, Defendant admits the Freedom

of Information Act (FOIA) requires production of certain documents. DOE denies

for lack of knowledge whether it possesses all records sought by Plaintiff.

            3. The allegations in paragraph 3 consist of legal conclusions regarding

jurisdiction, and require no response. To the extent any further response may be

deemed required, Defendant denies for lack of knowledge the allegations in

paragraph 3.

            4. The allegations in paragraph 4 consist of legal conclusions regarding

venue, and require no response. To the extent any further response may be

deemed required, Defendant denies for lack of knowledge the allegations in

                                                   2
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 3 of 8



paragraph 4.

            5. Paragraph 5 consists of a legal conclusion regarding declaratory

judgment, which requires no response. To the extent a further response may be

deemed required, Defendant denies such relief is appropriate.

            6. Paragraph 6 consists of a legal conclusion regarding injunctive relief,

which requires no response. To the extent a further response may be deemed

required, Defendant denies such relief is appropriate.

            7. The allegations in the first, third, and fourth sentences of paragraph 7

constitute Plaintiff’s characterization of an electronic FOIA request submitted to

DOE on June 5, 2019, which speaks for itself and is the best evidence of its

contents. Admit Plaintiff sought the specified information and requested a fee

waiver. The second sentence of paragraph 7 describes DOE’s web-based FOIA

platform, which speaks for itself and is the best evidence of its content. Admit

Plaintiff’s description of the platform is generally accurate.

            8. The allegations in the first two sentences of paragraph 8 consist of

Plaintiff’s characterization of a DOE letter, which speaks for itself and is the best

evidence of its contents. Admit the letter contains the listed information. The

third sentence consists of a legal conclusion, which requires no response. To the




                                                   3
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 4 of 8



extent any further response may be deemed required, Defendant denies paragraph

8.

            9. Defendant admits the first three sentences of paragraph 9. The fourth

sentence consists of Plaintiff’s characterization of the referenced email, which is

the best evidence of its contents. Deny the characterization is accurate.

            10. The allegations in paragraph 10 consist of Plaintiff’s characterization of

communications with DOE, without specifying the source. In lieu of source

identification, DOE denies for lack of knowledge the accuracy of the allegations.

            11. The first sentence of paragraph 11 contains a partial quote from an email,

which speaks for itself and is the best evidence of its contents. Deny the partial

quote fully or accurately depicts the email. Defendant admits the second and third

sentences.

            12. The first sentence of paragraph 12 consist of Plaintiff’s

characterization of the referenced email, which speaks for itself and is the best

evidence of its contents. Deny the characterization fully or accurately depicts

the email. Defendant otherwise denies paragraph 12 for lack of knowledge or

information.

            13. Defendant lacks knowledge or information sufficient to admit or

deny the allegations contained in paragraph 13, and therefore denies such

                                                   4
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 5 of 8



allegations.

            14. Defendant admits the first sentence of paragraph 14. Defendant

lacks knowledge or information sufficient to admit or deny the second, third, or

fourth sentences of paragraph 14, and so denies such allegations. The fifth

sentence consists of a legal or policy conclusion of what documents should be

readily available to the public, and requires no response. To the extent any

further response may be deemed required, Defendant denies such allegation for

lack of knowledge or information.

            15. Defendant incorporates its responses to paragraphs 1 through 14 as if

fully set forth herein.

            16. Paragraph 16 consists of a legal conclusion, which requires no response.

To the extent any further response may be deemed required, Defendant admits

DOE is obligated to process proper FOIA requests in accordance with the statute.

            17. Defendant denies the allegations in paragraph 17.

            18. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 18, and therefore denies same.

            19.-21. Defendant denies the allegations in paragraphs 19-21.

            The remainder of Plaintiff’s Complaint consists of a prayer for relief to

which no response is required. To the extent the prayer for relief is deemed factual

                                                   5
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 6 of 8



in nature, the allegations are denied. Defendant denies that Plaintiff is entitled to

the relief requested or to any relief whatsoever.

                                                     General Denial

            To the extent any allegation in the complaint requires a response under Fed.

R. Civ. P. 8(b), and is not effectively responded to above, Defendant hereby denies

such allegations.

                                                   Affirmative Defenses

            1. Plaintiff has failed to state a claim upon which relief can be granted.

            2. The Court lacks subject matter jurisdiction over some or all of Plaintiff’s

claims.

            3. Some or all of the records responsive to Plaintiff’s FOIA request may be

exempt, in full or in part, from release under the Freedom of Information Act.

      Wherefore, Defendant denies that Plaintiff is entitled to the requested relief, or

to any relief whatsoever, and requests that this action be dismissed with prejudice,

that judgment be entered for the Defendant, and that the Court order such other and

further relief as the Court deems appropriate.

///

///

///

                                                            6
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 7 of 8



            DATED this 12th day of May, 2020.

                                                   KURT ALME
                                                   United States Attorney


                                                   /s/ MARK STEGER SMITH
                                                   Assistant U.S. Attorney
                                                   Attorney for Defendant




                                                     7
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
                 Case 6:20-cv-00029-SEH Document 7 Filed 05/12/20 Page 8 of 8



                                                   CERTIFICATE OF SERVICE

     I hereby certify that on the 12th day of May, 2020, a copy of the foregoing
document was served on the following person by the following means.

              1, 2                    CM/ECF
                                      Hand Delivery
                                      U.S. Mail
                                      Overnight Delivery Service
                                      Fax
                                      E-Mail

 1. Clerk of Court                                               2. David K.W. Wilson, Jr.
                                                                 MORRISON, SHERWOOD, WILSON,
                                                                 & DEOLA, PLLP
                                                                 401 N. Last Chance Gulch
                                                                 P.O. Box 557
                                                                 Helena, Montana 59624
                                                                 (406) 442-3261 – Phone
                                                                 (406) 443-7294 – fax
                                                                 kwilson@mswdlaw.com
                                                                 Attorneys for Plaintiff


                                                           /s/ MARK STEGER SMITH
                                                           Assistant U.S. Attorney
                                                           Attorney for Defendant




                                                             8
W:\CIVIL\2020 CASES\2020V00061\ANSWER FINAL.DOCX
